DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, 18, 25, 26, 27, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 7, 8, 9, 10, and 11 of U.S. Patent No. 10,718,447. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1, 2, 13, 7, 8, 9, 10, and 11 of U.S. Patent No. 10,718,447 anticipates Application claims 16, 17, 18, 25, 26, 27, 28, and 29. Accordingly, claims 16, 17, 18, 25, 26, 27, 28, and 29 and not patentably distinct from claims 1, 2, 13, 7, 8, 9, 10, and 11 of U.S. Patent No. 10,718,447.

Here, U.S. Patent No. 10,718,447 claim 1 requires:
A valve assembly comprising:
a valve moveable between an open position where hydraulic fluid flow is permitted between first and second ports of the valve and a closed position where hydraulic fluid flow is blocked between the first and second ports, wherein a characteristic vibration is generated by turbulent hydraulic fluid flow within the valve when hydraulic fluid flow is first initiated between the first and second ports as the valve moves from the closed position toward the open position;
a solenoid for moving the valve between the open and closed positions; and
a controller for providing electrical current to control movement of the valve, the controller including an accelerometer for sensing the characteristic vibration, wherein the controller identifies an electrical current value of the electrical current at a time when the characteristic vibration is detected.

While Application claim 16 requires:
A valve assembly, comprising: 
a valve moveable between an open position where hydraulic fluid flow is permitted between first and second ports of the valve and a closed position where hydraulic fluid flow is blocked between the first and second ports, wherein a first characteristic vibration is generated by turbulent hydraulic fluid flow within the valve when hydraulic fluid flow is first initiated between the first and second ports as the valve moves from the closed position toward the open position; and
a controller that controls opening and closing of the valve, the controller including an accelerometer adapted to sense the first characteristic vibration.

Thus, it is apparent that the more specific U.S. Patent No. 10,718,447 claim 1 encompasses Application claim 16. Following the rationale of In re Goodman cited in the preceding paragraph, wherein Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since U.S. Patent No. 10,718,447 anticipates Application claim 16, and since anticipation is the epitome of obviousness, then Application claim 16 is obvious over U.S. Patent No. 10,718,447.
Similarly, claims 17, 18, 25, 26, 27, 28, and 29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 2, 13, 7, 8, 9, 10, and 11 of U.S. Patent No. 10,718,447, respectively for the same reason set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 17, 25, 26, 28, and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes, III et al. (U.S. 2017/0138151; hereinafter Reyes) in view of Carrillo et al. (U.S. 2018/0016861).
Regarding claims 16 and 28, Reyes discloses a valve assembly, comprising: a valve (202) moveable between an open position where hydraulic fluid flow is permitted between first and second ports of the valve (202) and a closed position where hydraulic fluid flow is blocked between the first and second ports, wherein a first characteristic vibration is generated by turbulent hydraulic fluid flow within the valve (202) when hydraulic fluid flow is first initiated between the first and second ports as the valve (202) moves from the closed position toward the open position (see paragraphs 0026 and 0027); an accelerometer (204) adapted to sense the first characteristic vibration (see paragraph 0026).
Reyes fails to disclose a controller that controls opening and closing of the valve; wherein the controller is a control module that mounts to a valve manifold in which the valve is mounted.
Carrillo teaches a valve with vibration sensors comprising a controller (38) that controls opening and closing of a valve 36 (see paragraph 0025); wherein the controller (38) is a control module that mounts to a valve manifold in which the valve (36) is mounted (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Reyes to provide a controller that controls opening and closing of the valve; wherein the controller is a control module that mounts to a valve manifold in which the valve is mounted, as taught by Carrillo. Doing so would allow the valve to monitor and react to changes in fluid flow.
Regarding claim 17, Reyes as modified teaches the invention as essentially claimed and further teaches wherein a second characteristic vibration is generated by turbulent hydraulic fluid flow within the valve (202) when hydraulic fluid flow is about to be blocked between the first and second ports as the valve (202) moves from the open position toward the closed position (see paragraph 0026 and 0027); and wherein the accelerometer (204) is adapted to sense the second characteristic vibration (see paragraph 0026).
Regarding claim 25, Reyes as modified teaches the invention as essentially claimed and further teaches wherein the valve is a spool valve (see paragraph 0025).
Regarding claim 26, Reyes as modified teaches the invention as essentially claimed and further teaches wherein the valve is a poppet valve (see paragraph 0025).
Regarding claim 29, Reyes as modified teaches the invention as essentially claimed and further teaches the valve assembly.
Regarding “is used to control a hydraulic actuator of an off-highway vehicle” a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Allowable Subject Matter
Claims 30-35 are allowed.
Claims 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753